      /



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH CAROLINA

Jerome Antwan Cooper, #19120-021,                            ) CIA No. 4:19-2020-JFA-TER
                                          Plaintiff,         )
                                                             )
vs.                                                         )                ORDER
                                                            )
Federal Bureau of Prisons,                                  )
W.E. Mackelburg, Warden FCI Estill                          )
N. Reed, correctional officer,                              )
R. Binford, chiefpsychologist,                              )
E. Williams, correctional officer,                          )
Lt. Canaba, SIS Lt.,                                        )
Chambers, SIS correctional officer,                         )
Officer Brown, mailroom clerk,                              )
Officer Colins, mailroom clerk,                             )
A. Cano, disciplinary hearing officer,                      )
J. Wood, correctional officer,                              )
S.Midock, unit manager,                                     )
Lt. Wiggins, SIA Lt.,                                       )
Officer Young, correctional officer,                        )
                                                            )
                                          Defendants.       )
------------------)
           This is an action filed by a federal prisoner. This case is before the Court due to Plaintiffs

failure to respond to and comply with the magistrate judge's order. (ECF No. 23). Plaintiff was

informed in two prior orders to keep his address updated with the court. Those orders (ECF Nos 6,

10) were not returned as undeliverable. The third order was returned as undeliverable. (ECF Nos.

23, 27).

           The mail in which the first two orders were sent to Plaintiffs provided address has not been

returned to the court, thus it is presumed that Plaintiff received those Orders, but has neglected to

update his address, as the third Order returned undeliverable. The Court has not received a response

to the third Order from Plaintiff and the time for compliance has passed. A review of the record

indicates that the magistrate judge specifically informed Plaintiff that if Plaintiff failed to comply
.-
        --
        .




     with the court's orders, this case would be subject to dismissal.

             Plaintiffs lack of response to the Orders indicates an intent to not prosecute this case, and

     subjects this case to dismissal. See Fed. R. Civ. P. 41 (b)( district courts may dismiss an action if a

     plaintiff fails to comply with an order of the court); see also Ballard v. Carlson, 882 F.2d 93, 95

     (4th Cir. 1989)(dismissal with prejudice appropriate where warning given); Chandler Leasing Corp.

     v. Lopez, 669 F.2d 919,920 (4th Cir. 1982)(court may dismiss sua sponte).

             Accordingly, this case is dismissed without prejudice. The Clerk of Court shall close the file.

             IT IS SO ORDERED.



     Columbia, South Carolina                                   Honorable Joseph F. Anderson, Jr.
     October , 2019                                         Senior, United States District Judge




                                    NOTICE OF RIGHT TO APPEAL

             The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

     of the Federal Rules of Appellate Procedure.




                                                        2
